DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed August 15, 2022 have been fully considered but they are not persuasive.  
Regarding the §112(a) enablement rejection, the Applicants appear to have confused this rejection for a “written description” rejection (See Remarks, page 10, lines 8-11).  The issue here is not whether the Applicants had possession of a connection interface that can carry AC signals/power, but whether such a connection interface is even enabled.  
The Applicants argue that the “alternating current signal” is not “power” (remarks, page 10).  This is not found persuasive.  First, a “signal” has both current and voltage components, thereby giving it power (power equals voltage times current).  Second, the signal being modulated is “alternating current generated by the inverse rectification module”.  The inverse rectification module clearly creates AC power.  Modulating AC power just creates another type of AC power (it has some distortions instead of being a pure sinusoidal waveform).  The modulated AC signal maintains most/all of the power that it had before the modulation.  
Lastly, the specification discloses that one of the modulations is that of frequency (see par 68).  Taking the AC power output from an inverter (an inverse rectification module) and modulating its frequency does not change the fact that it is AC power.
The Examiner has presented sufficient evidence to demonstrate that the specification is not enabling for having the claimed “connection interface” carry AC power (or even AC signals).  These connection interfaces (standard USB or lighting ports) are only configured to carry DC power and DC signals.  
Regarding the art rejection, the Baarman was never alleged to teach the limitations of any of claims 2-3 or 5 (which were incorporated into claim 1) and Gao was never alleged to teach the limitations of claims 3 or 5.  Similarly, claim 16 has been amended to include the limitations of claims 18-19, which are not taught by the prior art.  The amendments overcome the prior art, but they are not allowable as they are not enabled.  
In any reply, the Applicants are requested to more clearly explain how the AC “signal” is not AC “power” and how a standard connection interface is configured to carry such a signal/power.  Evidence has been presented that standard USB or lighting interface cannot handle alternating current.  The Applicants should note that citing to the specification may not be sufficient to overcome the §112(a) rejection.  The Applicants are requested to provide a more thorough explanation (one that does more than just repeat the language in the specification) that explains how the connection interface is enabled and addresses the points raised by the Examiner.  
The Applicants should also note that claims 13-15 should be canceled prior to allowance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 6-11, 13-16 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification is also not enabling for the limitations in claim 1 of “a connection interface [] configured to output the alternating current signal” and “wherein the connection interface is also configured to output the direct current”.  The language of claim 1 means that one interface carries both AC and DC power.  That claim 1 recites AC “signal” does not change the fact that it has a power component.  The inverse rectification module is an inverter that converts DC power into AC power.  Modulating the AC power to create a “signal” does not mean that the signal no longer is power.  Further, the specification (par 68) indicates that one of the modification is frequency.  Changing the frequency of AC power does not make the result not AC power. 
The specification is also not enabling for the limitation in claim 1 of “if the control module determines that the device connected to the connection interface is the wireless charging device, the second control signal is transmitted to the switch module to control the switch module to provide the direct current to the inverse rectification module”.  The inverse rectification module is an inverter (see specification, par 67, 113).  This means that alternating current is provided to the connection interface.  The functionality of providing AC power through the connection interface is not enabled by the specification. 
The specification discloses that the interface is a USB type interface or a lighting (Apple®) type interface (par 87).  These interfaces are only designed to carry DC power.  They are not configured for AC power/signals.
Support can be found throughout published articles, including:
https://en.wikipedia.org/wiki/USB#Power.  This data table clearly labels USB power standards for each of its type of cable (namely USB-A and USB-C).  The voltages these cables are designed to carry are DC.
Oporta (US 2017/0346240) – paragraphs 5-6 repeat what is taught by the USB standards, that USB ports and cables are designed for DC power.
https://appleinsider.com/articles/13/05/09/apples-lightning-connector-finally-detailed-in-patent-filing and Golko (US 2013/0115821) describe that Apple’s Lightning cable carries DC power only.
The specification only flatly states that the output of the inverse rectification (inverter) module can be provided through the connection interface to a wireless power transmitter.  The specification is not enabling to successfully carry out this functionality without undue experimentation.  The undue experimentation factors (MPEP §2164.01(a)) are:
A) the claims are broad and repeat language from the specification that the one connection interface carries both DC and AC power (not at the same time).  The claims offer no narrow description of how the connection interface can accommodate AC power.
B) the invention is directed to supplying power from an adapter to one of two types of loads, either a device that uses a DC cable to receive power, or a wireless power charger that uses AC power to drive a wireless transmitter.  Wired and wireless charging are well known in the art.  The specification indicates that both powers (AC and DC) are provided through the same type of interface (USB or lightning).  The specification does not explain how this is possible.
D) the level of ordinary skill in the art is that USB and lightning cables carry DC power only.
E) the level of predictability in the art is that USB and lightning are commonly known standards.  These standards clearly state that the interfaces and cables carry DC power only.
F) no direction is provided by the Applicants.
G) no working examples have been provided.
H) an unreasonable amount of experimentation would need to be conducted to change an internationally accepted cabling standard (USB or lightning) to carry a type of power (AC) is was never meant to.
	Claims 4 and 6-11 are similarly rejected as they depend from, and inherent the deficiencies of, claim 1.
The specification is also not enabling for the limitation in claim 16 of “outputting, by the connection interface, the alternating current signal”, “to output the direct current by the connection interface”, and “transmitting the second signal to the switch module to control the switch module to provide the direct current to the inverse rectification module” for the same reasons as discussed above regarding claim 1.
Claim 20 is similarly rejected as they depend from, and inherent the deficiencies of, claim 16.
The Applicants should note that this is an enablement rejection, not a written description rejection.  Citations to the specification for written description support are not sufficient to overcome this rejection. 
Conclusion
There is no art rejection for claims 1, 4, 6-11, 13-16 and 20.  As USB and lightning ports/cables are known to be designed only for DC power, there would not be any prior art that teaches using them to carry AC power.  The Applicants are requested to provide documentation to support any argument that the specification is enabling for making a standard USB/lighting connection interface configured to carry both DC and AC powers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836